DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species A(I) (Claims 2 and 12) and B(I) (Claims 6 and 16) in the reply filed on 2 July 2022 is acknowledged. Claims 3, 13, 7, 8, and 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species A(II), B(II), and B(III), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2 July 2022. Furthermore, Claims 4 and 14 will not be examined and considered withdrawn as they are dependent upon withdrawn claims.

Claim Objections
Claim 1 is objected to because of the following informalities: the abbreviated term “3D” should be defined in its first occurrence in Claim 1, as “2D” is defined in Line 11 of the claim.  Appropriate correction is required.
Further regarding Claim 1, the claim is objected to because of the following informalities: a semicolon ( ; ) should replace the comma at the ends of lines 14, 16, 17, and 27 (before “and”). Appropriate correction is required.
Claims 5, 6, 15, and 16 are objected to because of the following informalities: the claims are missing “wherein” following “Claim 1” (Claims 5 and 6) and “Claim 11” (Claims 12 and 15). Appropriate correction is required.
Claim 11 is objected to because of the following informalities: a semicolon ( ; ) should replace the comma at the end of line 9. Additionally, “and” in line 7 should be removed and in line 10 “of” should be inserted between “location” and “the.” Appropriate correction is required.

Specification
The use of the terms PIMAX®, Nikon®, and ZaberTM in [0033], Charles River LaboratoriesTM in [0035], and MATLAB® and Intel® in [0040], which are trade names or marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The disclosure is objected to because of the following informalities: it should be noted in at least [0033] that “VARIA tunable filter 122” is a specific example of a tunable filter and is produced by NKT Photonics. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 9-12, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (WO 2016209654), cited from its respective US Patent Application Publication containing the same information, US 20180177401, in view of Nilson et al. (US 20080079802), Liu (WO 2016127173), with citations from its respective US Patent Application Publication containing the same information, US 20180270474, and Waller et al. (US 20170003491).
Regarding Claim 1, Yang teaches a system for identifying a source of florescence in tissue, (Abstract “The present method may include measuring the activity of individual, selected excitable cells by projecting one or more three dimensional (3D) multi-focal laser light patterns into a target tissue containing excitable cells adapted to emit cellular electrical activity—sensitive fluorescence, to generate a multiplexed 2D diffraction pattern of fluorescence emitted by the neurons, […]. Also provided herein is a system configured to perform the present method”), comprising:
a) a source of light configured to be shone on a subject, ([0072] “a light source 1313, to generate the 3D multi-focal laser light pattern projected into the target tissue”), the light source configured to illuminate tissue of a subject at a first wavelength, ([0077] “The laser light source produces a laser beam with wavelength in the NIR range (from about 700 nm to about 2500 nm”), and in response cause emission of light at a second wavelength from a source of florescence ([0109] “The fluorescence emitted by the neuron includes fluorescence sensitive to neuronal activity, e.g.,  […] wavelength,” where it is understood by one of ordinary skill in the art that fluorescent light emission is a different wavelength than the NIR range, see Hillman Column 12 Lines 3-8.); 
b) an optical filter configured to filter out light having the first wavelength and allow passage of light having the second wavelength ([0360] “Excited fluorescence filtered by an emission filter (F) is captured by either a photomultiplier tube (PMT) or light field microscope (LFM) with sCMOS camera, enabling single-snapshot 3D visualization of the excited fluorescence.”); 
c) an image capture device configured to capture images of the tissue, ([0096] “The image detector may be any suitable image detector for use in the present system.”), at the second wavelength (“fluorescence emitted by the target tissue such that a 2D diffraction pattern is projected onto an image detector 1318”); and 
d) a processor having software encoded on a non-transitory computer readable medium,  ([0075] “a processor, and a computer-readable medium comprising instructions that, when executed by the processor, cause the controller to carry out one or more of the subject methods”), configured to: 
i) capture at least one 2 dimensional (2D) image of a subject, ([0116] “Fluorescence emitted by the excitable cells illuminated by the one or more 3D multi-focal laser light patterns is directed through the microlens array, thereby creating a diffracted fluorescence emission and the diffracted fluorescence emission is imaged by an image detector as a 2D diffraction pattern” and [0353] “After first acquiring full-frame 2D images […] using standard laser scanning two photo microscopy”), having a plurality of pixels ([0125] “The difference between individual 2D diffraction patterns may be determined by any convenient method, e.g., […] percent similarity in pixels,” where one of ordinary skill in the art at the time of the applicant’s filing would interpret that the 2D diffraction patterns, which are the captured 2D images, contain a plurality of pixels); 
ii) establish information about approximate location of the source of florescence within the tissue of the subject ([0378] “identifying the locations of neurons at each of the 51 z-depths”), and
iii) identify a region of interest about the approximate location the source of florescence ([0120] “The target tissue may be an in vivo neuronal tissue, a tissue slice preparation, a nerve fiber bundle, a neuromuscular junction, etc. […] where the present system is configured so as to place the target tissue of interest in the field of view of the microscope. The target tissue of interest includes, but is not limited to, the neocortex, the hypothalamus, entorhinal and hippocampal formation cortex, mammillary bodies, septum, bed nucleus of stria terminalis, dorsal and ventral striatum, thalamus, amygdala, accumbens, brainstem, subcortical structures in general”).
However, Yang does not explicitly teach a processor having software encoded on a non-transitory computer readable medium configured to: establish a 3D topography data of the subject at least about the region of interest, map each pixel of the region of interest of the at least one 2D image to the 3D topography data; selectively generate a 3D geometric model based on physical properties of light propagation through the tissue based on the 3D topography data including a plurality of parameters defining the model, the model adapted to provide a model representation of the at least one 2D captured image; compare the modeled at least one 2D captured image to the captured at least one 2D image and generate an error signal representing a difference therebetween; iteratively adjust the plurality of parameters of the model to minimize the error signal, and output location and geometric configuration of the source of florescence within the tissue within the region of interest.
In an analogous topographic imaging field of endeavor, Nilson teaches a system for identifying a source of fluorescence in tissue, ([0067] “imaging system 10 is used for 2-D, 3D and structured light imaging of a low intensity light source, such as luminescence from luciferase-expressing cells, fluorescence from fluorescing molecules”), comprising: a processor having software encoded on a non-transitory computer readable medium, ([0099] “A processor as described above may then be configured to run from the stored instructions and perform many of the methods described above (e.g., process flow 530). Examples of program instructions include both machine code, such as produced by a compiler, and files containing higher level code that may be executed by the computer using an interpreter.”), configured to:
a) establish a 3D topography data of the subject at least about the region of interest ([0006] “surface topography data for the object (over […] a portion” and [0088] “Processor 28 may apply any suitable reconstruction algorithm to the structured light information to obtain a 3D surface topography.”), and
b) map each pixel of the region of interest of the at least one 2D image to the 3D topography data ([0085] “After the 2-D structured light images have been captured and stored, computer 28 may then process the structured light data to generate a surface topography (522). As one of skill in the art will appreciate, there are numerous conventional algorithms for reconstructing a surface from structured light images. For example, the phase shift of each line at all points on the image can be determined from a computationally-efficient 2D Fourier transform.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Yang and Nilson because the combination provides a system that allows a user to identify where an activity of interest may be taking place, as taught by Nilson in [0003], and further allow a user to comprehend specific locations at which the neurons are located, via the 3D topography data. 
However, Yang modified by Nilson does not explicitly teach a processor having software encoded on a non-transitory computer readable medium configured to: selectively generate a 3D geometric model based on physical properties of light propagation through the tissue based on the 3D topography data including a plurality of parameters defining the model, the model adapted to provide a model representation of the at least one 2D captured image; ) compare the modeled at least one 2D captured image to the captured at least one 2D image and generate an error signal representing a difference therebetween; iteratively adjust the plurality of parameters of the model to minimize the error signal, and output location and geometric configuration of the source of florescence within the tissue within the region of interest.
In an analogous optical imaging field of endeavor, Liu teaches a system for identifying a source of fluorescence in tissue, (Abstract “An optical imaging system utilizes a three-dimensional (3D) light scanner to capture […] fluorescence information of a target object being imaged”), comprising: a processor having software encoded on a non-transitory computer readable medium configured to:
a) selectively generate a 3D geometric model based on physical properties of light propagation through the tissue based on the 3D topography data including a plurality of parameters defining the model, the model adapted to provide a model representation of the at least one 2D captured image ([0194] “the present invention uses the topography information, shown in FIG. 18A, of the target object 324 to allow accurate co-registration between intraoperative fluorescence imaging and color reflectance imaging, with preoperative PET/CT data, as shown in FIGS. 18F-I. As such, the present invention enables multimodal 3D (three-dimensional) image guidance to be provided that is based on preoperative PET/CT surgical navigation and intraoperative fluorescence imaging, as shown in FIGS. 18F-I. That is image data from individual modalities shown in FIGS. 18A-E and co-registered images of FIGS. 18C and 18F-I may be presented based on a user's preferences. The co-registered images of FIGS. 18G-I may be rotated to facilitate surgical planning and intraoperative decision making,” where the ability to rotate the co-registered images is generating a 3D geometric spatial model and the fluorescence imaging provides spatial neuron information, and Figs. 18A-18I, re-produced below, which are cited to demonstrate the combination or co-registration of images in order to form a uniform model that is beneficial to a user); 
b) compare the modeled at least one 2D captured image to the captured at least one 2D image and generate an error signal representing a difference therebetween ([0235] “the points from the true signal Pt(xt,yt) will be compared to corresponding points from the projected image Pp(xp,yp). […] Pluralities of mapping point pairs can be used for optimization and least-square error method can be used.”); and
c) iteratively adjust the plurality of parameters of the model to minimize the error signal ([0023] “It is another aspect of the optical imaging system of the present invention to provide projection quality monitoring, projection optimization and least-squares errors are implemented, and the accuracy of projection is updated accordingly” and [0235] “Optimization is achieved when the system 100 minimizes the sum of the squared residuals, whereby a residual is the difference between the projected image value and the imaging value,” where it is understood that with the least-squares error, the parameters of the projected image value, or spatial model, may be adjusted in order to minimize the error.). 

    PNG
    media_image1.png
    464
    700
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    238
    740
    media_image2.png
    Greyscale

Figs. 18A-18I of Liu
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Liu because incorporating the actions of selectively generating a 3D geometric spatial model that provides spatial neuron information, comparing the spatial model to the captured at least one 2D image and generating an error signal representing a difference, and iteratively adjusting the plurality of parameters of the spatial model to minimize the error signal as taught by Liu to the processor of Yang would allow the modified processor of Yang to fill the gap which typical planar fluorescence imaging on its own does not quite reach. Fluorescence imaging is unable to provide or acquire adequate depth information from a target of interest, very slow, unable to be used for intraoperative imaging, and is difficult to co-register with preoperative imaging data from a CT, MRI, or PET, as taught by Liu in [0005]. The combination of fluorescence imaging and 3D geometric spatial model allow a user to view spatial information of the neurons, which is beneficial in instances where such information is necessary in diagnosis or surgical planning. One of ordinary skill in the art would have expected success in modifying Yang because the processor requires software with coding in order to carry out the claimed processes, which may be added to any processor.
However, Yang modified by Nilson and Liu does not explicitly teach a processor having software encoded on a non-transitory computer readable medium configured to: output location and geometric configuration of the source of florescence within the tissue within the region of interest.
In an analogous fluorescence imaging field of endeavor, Waller teaches a system for identifying a source of fluorescence in tissue, ([0031] “plenoptic imaging system 10”), comprising a processor having software encoded on a non-transitory computer readable medium, ([0056] “(a) a computer processor; and (b) a memory storing instructions executable by the computer processor; (c) said instructions, when executed by the computer processor, performing steps”), configured to: output location and geometric configuration of the source of florescence within the tissue within the region of interest ([0060] “The apparatus of any preceding embodiment, wherein said instructions, when executed by the computer processor, generate a 3D map of detected neurons and their corresponding locations,” where outputting 3D map of the detected neurons indicates the geometric configuration of the one or more neurons, as shown in Fig. 8, re-produced below).
 

    PNG
    media_image3.png
    311
    355
    media_image3.png
    Greyscale

Fig. 8 of Waller
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Waller because outputting the location and geometric configuration of one or more neurons within the brain tissue within the region of interest may be useful in displaying how neural activity is spatially distributed in space, as taught by Waller in [0043], as this may be applied in instances of surgical planning, diagnosis, or when non-invasive techniques are required. Furthermore, the system of Waller is especially useful for use with thick brain tissue despite scattering of the applied light source, as in [0014]. One of ordinary skill in the art would expect success in modifying Yang because the processor requires software with coding in order to carry out the claimed processes, which may be added to any processor.
Regarding Claim 2, the modified system of Yang teaches all limitations of Claim 1, as discussed above. Furthermore, Nilson teaches wherein establishment of the 3D topography data is based on laser scanning ([0006] “The present invention integrates a structured light source into an imaging system for reconstructing a surface topography of an object being imaged” and [0038] “a structured light source comprising a scanning laser galvanometer”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Nilson because laser scanning is easy and fast to a user to utilize, acquiring a high-resolution 3D image of the sample surface in just a few seconds. Quick acquisition is ideal so that the subject does not have to be exposed for long in order to capture an image of the region of interest.
Regarding Claim 5, the modified system of Yang teaches all limitations of Claim 1, as discussed above. Furthermore, Yang teaches the image capture device is a charge coupled device ([0096] “The image detector may be any suitable image detector for use in the present system. In some instances, the image detector is […] a charge-coupled device (CCD) detector”).
Regarding Claim 9, the modified system of Yang teaches all limitations of Claim 1, as discussed above. Furthermore, Yang teaches wherein the light source is a laser ([0077] “The laser light source produces a laser beam with wavelength in the NIR range (from about 700 nm to about 2500 nm”).
Regarding Claim 10, the modified system of Yang teaches all limitations of Claim 9, as discussed above. Furthermore, Yang teaches wherein the laser light is spread using a light spreader ([0077] “The system may include a beam expander, e.g., an achromatic doublet, to expand the laser beam”).
Regarding Claim 11, Yang teaches a method for identifying a source of florescence in tissue, (Abstract “The present method may include measuring the activity of individual, selected excitable cells by projecting one or more three dimensional (3D) multi-focal laser light patterns into a target tissue containing excitable cells adapted to emit cellular electrical activity—sensitive fluorescence, to generate a multiplexed 2D diffraction pattern of fluorescence emitted by the neurons”), comprising:
a) shining light on a subject by a light source, ([0072] “a light source 1313, to generate the 3D multi-focal laser light pattern projected into the target tissue”), at a first wavelength, ([0077] “The laser light source produces a laser beam with wavelength in the NIR range (from about 700 nm to about 2500 nm”), causing emission of light at a second wavelength from a source of florescence ([0109] “The fluorescence emitted by the neuron includes fluorescence sensitive to neuronal activity, e.g.,  […] wavelength,” where it is understood by one of ordinary skill in the art that fluorescent light emission is a different wavelength than the NIR range, see Hillman Column 12 Lines 3-8.); 
b) optically filtering out light at the first wavelength and allowing passage of light at the second wavelength ([0360] “Excited fluorescence filtered by an emission filter (F) is captured by either a photomultiplier tube (PMT) or light field microscope (LFM) with sCMOS camera, enabling single-snapshot 3D visualization of the excited fluorescence.”); 
c) capturing at least one 2 dimensional (2D) image of a subject, ([0116] “Fluorescence emitted by the excitable cells illuminated by the one or more 3D multi-focal laser light patterns is directed through the microlens array, thereby creating a diffracted fluorescence emission and the diffracted fluorescence emission is imaged by an image detector as a 2D diffraction pattern” and [0353] “After first acquiring full-frame 2D images […] using standard laser scanning two photo microscopy”), having a plurality of pixels at the second wavelength ([0125] “The difference between individual 2D diffraction patterns may be determined by any convenient method, e.g., […] percent similarity in pixels,” where one of ordinary skill in the art at the time of the applicant’s filing would interpret that the 2D diffraction patterns, which are the captured 2D images, contain a plurality of pixels); and 
d) establishing information about approximate location of a source of florescence within a tissue of the subject ([0378] “identifying the locations of neurons at each of the 51 z-depths”), and
e) identifying a region of interest about the approximate location the source of florescence ([0120] “The target tissue may be an in vivo neuronal tissue, a tissue slice preparation, a nerve fiber bundle, a neuromuscular junction, etc. […] where the present system is configured so as to place the target tissue of interest in the field of view of the microscope. The target tissue of interest includes, but is not limited to, the neocortex, the hypothalamus, entorhinal and hippocampal formation cortex, mammillary bodies, septum, bed nucleus of stria terminalis, dorsal and ventral striatum, thalamus, amygdala, accumbens, brainstem, subcortical structures in general”).
However, Yang does not explicitly teach establishing a 3D topography data of the subject at least about the region of interest; mapping each pixel of the region of interest of the at least one 2D image to the 3D topography data; selectively generating a 3D geometric model based on physical properties of light propagation through tissue based on the 3D topography data including a plurality of parameters defining the model, the model adapted to provide a model representation of the at least one 2D captured image; comparing the modeled at least one 2D captured image to the captured at least one 2D image and generate an error signal representing a difference therebetween; iteratively adjusting the plurality of parameter of the model to minimize the error signal; and outputting location and geometric configuration of the source of florescence within the tissue within the region of interest.
In an analogous topographic imaging field of endeavor, Nilson teaches a method for identifying a source of florescence in tissue ([0078] “a method of capturing photographic, structured light and luminescent images using the imaging system 10” and [0067] “imaging system 10 is used for 2-D, 3D and structured light imaging of a low intensity light source, such as luminescence from luciferase-expressing cells, fluorescence from fluorescing molecules”), comprising:
a) establishing a 3D topography data of the subject at least about the region of interest ([0006] “surface topography data for the object (over […] a portion” and [0088] “Processor 28 may apply any suitable reconstruction algorithm to the structured light information to obtain a 3D surface topography.”); and 
b) mapping each pixel of the region of interest of the at least one 2D image to the 3D topography data ([0085] “After the 2-D structured light images have been captured and stored, computer 28 may then process the structured light data to generate a surface topography (522). As one of skill in the art will appreciate, there are numerous conventional algorithms for reconstructing a surface from structured light images. For example, the phase shift of each line at all points on the image can be determined from a computationally-efficient 2D Fourier transform.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Yang and Nilson because the combination provides a system that allows a user to identify where an activity of interest may be taking place, as taught by Nilson in [0003], and further allow a user to comprehend specific locations at which the neurons are located, via the 3D topography data. 
However, Yang modified by Nilson does not explicitly teach selectively generating a 3D geometric model based on physical properties of light propagation through tissue based on the 3D topography data including a plurality of parameters defining the model, the model adapted to provide a model representation of the at least one 2D captured image; comparing the modeled at least one 2D captured image to the captured at least one 2D image and generate an error signal representing a difference therebetween; iteratively adjusting the plurality of parameter of the model to minimize the error signal; and outputting location and geometric configuration of the source of florescence within the tissue within the region of interest.
In an analogous optical imaging field of endeavor, Liu teaches a method for identifying a source of florescence in tissue, (Abstract “An optical imaging system utilizes a three-dimensional (3D) light scanner to capture […] fluorescence information of a target object being imaged” and [0002] “the present invention relates to systems and methods of optical imaging.”), comprising:
a) selectively generating a 3D geometric model based on physical properties of light propagation through tissue based on the 3D topography data including a plurality of parameters defining the model, the model adapted to provide a model representation of the at least one 2D captured image ([0194] “the present invention uses the topography information, shown in FIG. 18A, of the target object 324 to allow accurate co-registration between intraoperative fluorescence imaging and color reflectance imaging, with preoperative PET/CT data, as shown in FIGS. 18F-I. As such, the present invention enables multimodal 3D (three-dimensional) image guidance to be provided that is based on preoperative PET/CT surgical navigation and intraoperative fluorescence imaging, as shown in FIGS. 18F-I. That is image data from individual modalities shown in FIGS. 18A-E and co-registered images of FIGS. 18C and 18F-I may be presented based on a user's preferences. The co-registered images of FIGS. 18G-I may be rotated to facilitate surgical planning and intraoperative decision making,” where the ability to rotate the co-registered images is generating a 3D geometric spatial model and the fluorescence imaging provides spatial neuron information, and Figs. 18A-18I, re-produced above, which are cited to demonstrate the combination or co-registration of images in order to form a uniform model that is beneficial to a user); 
i) comparing the modeled at least one 2D captured image to the captured at least one 2D image and generate an error signal representing a difference therebetween ([0235] “the points from the true signal Pt(xt,yt) will be compared to corresponding points from the projected image Pp(xp,yp). […] Pluralities of mapping point pairs can be used for optimization and least-square error method can be used.”); and
j) iteratively adjusting the plurality of parameter of the model to minimize the error signal ([0023] “It is another aspect of the optical imaging system of the present invention to provide projection quality monitoring, projection optimization and least-squares errors are implemented, and the accuracy of projection is updated accordingly” and [0235] “Optimization is achieved when the system 100 minimizes the sum of the squared residuals, whereby a residual is the difference between the projected image value and the imaging value,” where it is understood that with the least-squares error, the parameters of the projected image value, or spatial model, may be adjusted in order to minimize the error.).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Liu because incorporating the actions of selectively generating a 3D geometric spatial model that provides spatial neuron information, comparing the spatial model to the captured at least one 2D image and generating an error signal representing a difference, and iteratively adjusting the plurality of parameters of the spatial model to minimize the error signal as taught by Liu to the processor of Yang would allow the modified processor of Yang to fill the gap which typical planar fluorescence imaging on its own does not quite reach. Fluorescence imaging is unable to provide or acquire adequate depth information from a target of interest, very slow, unable to be used for intraoperative imaging, and is difficult to co-register with preoperative imaging data from a CT, MRI, or PET, as taught by Liu in [0005]. The combination of fluorescence imaging and 3D geometric spatial model allow a user to view spatial information of the neurons, which is beneficial in instances where such information is necessary in diagnosis or surgical planning. One of ordinary skill in the art would have expected success in modifying Yang because the processor requires software with coding in order to carry out the claimed processes, which may be added to any processor.
However, Yang modified by Nilson and Liu does not explicitly teach outputting location and geometric configuration of the source of florescence within the tissue within the region of interest.
 In an analogous fluorescence imaging field of endeavor, Waller teaches a method for identifying a source of florescence in tissue, (Abstract “a computational imaging method is disclosed that uses plenoptic image acquisition”), comprising: outputting location and geometric configuration of the source of florescence within the tissue within the region of interest ([0060] “The apparatus of any preceding embodiment, wherein said instructions, when executed by the computer processor, generate a 3D map of detected neurons and their corresponding locations,” where outputting 3D map of the detected neurons indicates the geometric configuration of the one or more neurons, as shown in Fig. 8, re-produced above).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Waller because outputting the location and geometric configuration of one or more neurons within the brain tissue within the region of interest may be useful in displaying how neural activity is spatially distributed in space, as taught by Waller in [0043], as this may be applied in instances of surgical planning, diagnosis, or when non-invasive techniques are required. Furthermore, the system of Waller is especially useful for use with thick brain tissue despite scattering of the applied light source, as in [0014]. One of ordinary skill in the art would expect success in modifying Yang because the processor requires software with coding in order to carry out the claimed processes, which may be added to any processor.
Regarding Claim 12, the modified system of Yang teaches all limitations of Claim 11, as discussed above. Furthermore, Nilson teaches wherein establishment of the 3D topography data is based on laser scanning ([0006] “The present invention integrates a structured light source into an imaging system for reconstructing a surface topography of an object being imaged” and [0038] “a structured light source comprising a scanning laser galvanometer”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Nilson because laser scanning is easy and fast to a user to utilize, acquiring a high-resolution 3D image of the sample surface in just a few seconds. Quick acquisition is ideal so that the subject does not have to be exposed for long in order to capture an image of the region of interest.
Regarding Claim 15, the modified system of Yang teaches all limitations of Claim 11, as discussed above. Furthermore, Yang teaches the image capture device is a charge coupled device ([0096] “The image detector may be any suitable image detector for use in the present system. In some instances, the image detector is […] a charge-coupled device (CCD) detector”).
Regarding Claim 19, the modified system of Yang teaches all limitations of Claim 11, as discussed above. Furthermore, Yang teaches wherein the light source is a laser ([0077] “The laser light source produces a laser beam with wavelength in the NIR range (from about 700 nm to about 2500 nm”).
Regarding Claim 20, the modified system of Yang teaches all limitations of Claim 19, as discussed above. Furthermore, Yang teaches wherein the laser light is spread using a light spreader ([0077] “The system may include a beam expander, e.g., an achromatic doublet, to expand the laser beam”).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (WO 2016209654), cited from its respective US Patent Application Publication containing the same information, US 20180177401, Nilson et al. (US 20080079802), Liu (WO 2016127173), with citations from its respective US Patent Application Publication containing the same information, US 20180270474, and Waller et al. (US 20170003491) as applied to Claims 1 and 11 above, and further in view of Kishima et al. (US 20180110414).
Regarding Claim 6, the modified system of Yang teaches all limitations of Claim 1, as discussed above. However, the modified system of Yang does not explicitly teach the establishment of information about approximate location of a tumor is by causing the tumor to fluoresce.
In an analogous fluorescence imaging field of endeavor, Kishima teaches a system for identifying a source of florescence in tissue, (Abstract “The location of a tumor can be more easily and accurately recognized in the photodynamic diagnosis in which: a fluorescence image is produced by radiating excitation light having a specific wavelength from an excitation light source and capturing an image of fluorescence from a photosensitizer excited by the excitation light by a fluorescence imaging device”), [wherein] the establishment of information about approximate location of a tumor is by causing the tumor to fluoresce ([0080] “The image processing unit 205 may further superimpose, on the produced integrated image, various display objects that emphasize a region where a fluorescence image corresponding to the location of the malignant tumors is formed (a fluorescence image forming region).”). 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Kishima because the combination aids users in identifying tumors that are not completely removed, as taught by Kishima in [0004]; any remaining tumor will fluoresce within the image, thus identifying a presence and location of the remaining tumor.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5, 6, 9, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 2, 5, 6, 9, 10-12, 15, 16, 19, and 20 of copending Application No. 16/554,307 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because while the reference application is more specific than that of the instant application in that it is geared for spatially mapping neurons, the instant application may be applied in order to achieve the same concept. In other words, the system of the instant application is capable of the same actions as the system of the reference application, yet the instant application may be applied to cells other than neurons in brain tissue.
In Claim 1 of both the instant and reference applications, a source of light is configured to be shone on a subject, the light source configured to illuminate tissue (specifically brain tissue in the reference application) of a subject at a first wavelength, and in response cause emission of light at a second wavelength from a source (where the source is generated calcium in the reference application). Additionally, in Claim 1, both the instant and the reference applications comprise an optical filter configured to filter out light having the first wavelength and allow passage of light having the second wavelength, an image capture device configured to capture images of the tissue (specifically brain tissue in the reference application) at the second wavelength, and a processor having software encoded to a non-transitory computer readable medium configured to a) capture at least one 2-dimenisonal (2D) image of a subject having a plurality of pixels, b) establish information about approximate location of the source of fluorescence (specifically one or more neurons in the reference application), c) identify a region of interest about the approximate location of the source of fluorescence (specifically the one or more neurons in the reference application), d) establish a 3D topography data of the subject at least about the region of interest, e) map each pixel of the region of interest of the at least one 2D image to the 3D topography data, f) selectively generate a 3D geometric model (that provides spatial neuron information in the reference application) based on physical properties of light propagation through the tissue (specifically brain tissue in the reference application) based on the 3D topography data including a plurality of parameters defining the model (specifically the spatial model in the reference application), the model adapted to provide a model representation of the at least one 2D captured image, g) compare the modeled (spatial modeled in the reference application) at least one 2D captured image to the captured at least one 2D image and generate an error signal representing a difference therebetween, h) iteratively adjust the plurality of parameters of the model to minimize the error signal, and i) output location and geometric configuration of the source of fluorescence (specifically the one or more neurons in the reference application) within the tissue (specifically brain tissue in the reference application) within the region of interest. Furthermore, both the 3D topography data is based on laser scanning, as in Claim 2 of both the instant and reference applications, the image capture device is a charge-coupled device, as in Claim 5 of both the instant and reference applications, the establishment of information about approximate location of the specific cell is by causing the specific cells to fluoresce, as in Claim 6 of both the instant and reference applications, the light source is a laser, as in Claim 9 of both the instant and reference applications, and the laser light is spread using a light spreader, as in Claim 10 of both the instant and reference applications.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022. The examiner can normally be reached M-Th 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA CHRISTINA TALTY/               Examiner, Art Unit 3793   

/JOSEPH M SANTOS RODRIGUEZ/               Primary Examiner, Art Unit 3793